DETAILED ACTION
This office action is in response to the application filed January 16, 2020 in which claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer segments of different widths as recited in claim 10 must be shown or the feature(s) canceled from the claim(s) (the outer segments depicted in Figures 1-3 both appear to be of the same width).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “A band” twice on line 1.  The second recitation of “A band” on line 1 should not be capitalized.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the interior of the glove.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an interior of the glove.”  
Claim 9 is objected to because of the following informalities:  Claim 9 recites the limitation “three segments, outer segments and a middle segment.”  However, for further clarity, Examiner respectfully suggests that claim 9 be amended to recite “three segments, the three segments including two outer segments and a middle segment.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A band used with a medical glove consisting of:” This preamble renders the claims indefinite because it is unclear whether the combination (i.e. the band and the medical glove) or the subcombination (i.e. just the band) is being claimed.  For purposes of examination, because the body of the claim further defines only the band, it will be interpreted that the subcombination of the band is being claimed with the medical glove only being a recitation of the intended use of the band invention.  Assuming Applicant intended to claim the subcombination, it is respectfully suggested that this rejection may be overcome by amending claim 1 to recite, for example, “A band configured to be used with a medical glove, the band consisting of:”
Claim 5 recites the limitation “A band used with a medical glove; said band consisting of:” This preamble renders the claims indefinite because it is unclear whether the combination (i.e. the band and the medical glove) or the subcombination (i.e. just the band) is being claimed.  For purposes of examination, because the body of the claim further defines only the band, it will be interpreted that the subcombination of the band is being claimed with the medical glove only being a recitation of the intended use of the band invention.  Assuming Applicant intended to claim the subcombination, it is respectfully suggested that this rejection may be overcome by amending claim 5 to recite, for example, “A band configured to be used with a medical glove, said band consisting of:”
Claim 5 recites the limitation “and an outer surface and an inner surface, which has a circumferential concave portion.”  This limitation renders the claim indefinite because it is unclear which structure is being recited as having the circumferential concave portion?  Is it the overall band itself, the outer surface, the inner surface, or something else?  For purposes of examination, it will be interpreted that the inner surface has the circumferential concave portion.  Appropriate correction is required.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, and 10 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by Groove Life 3D Whirl Copper Thin Ring, with first available date March 22, 2019, retrieved by Examiner on June 9, 2022 at https://groovelife.com/products/groove-3d-whirl-thin-copper (referred to hereafter as “Groove Life;” please refer to the 13 page NPL listing for the Groove Life 3D Whirl Copper Thin Ring provided along with this Office Action).
To claim 1, Groove Life discloses a band (see photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life) used with a medical glove consisting of:  a band made of elastic material (page 4 of 13; silicone) consisting of a closed loop (see photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life); 
an outer surface and an inner surface (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life, see below), the outer surface having an irregular surface (the outer surface is irregular due to the 3D swirl design pattern) and the inner surface having at least a portion thereof being roughened (the inner surface can properly be considered to be “roughened” due to the circumferential concave portion embossed on the inner surface of the band; Examiner respectfully notes that the word rough is defined as “marked by inequalities, ridges, or projections on the surface;’ https://www.merriam-webster.com/dictionary/rough; Examiner further respectfully notes that the instant specification does not explicitly define “roughened” and because it recites merely that the “elastic band has a roughened OR abrasive inner surface,” that the term roughened does not require an interpretation where it means “abrasive” see Specification page 3, line 2 under “Summary of the Invention” section).
Regarding the limitation that the band has “a diameter in its lax form smaller than the circumference of the forearm of the user and stretchable so as to permit the band to fit over the hand and forearm of the user,” Examiner respectfully notes that wearers’ wrists and hands are available in a wide variety of shapes and sizes and that Groove Life would at least be capable of performing such function on a doll’s wrists and hands.
Examiner further respectfully notes that the limitation “resistant to glove slippage and liquid from having access to an interior of the glove,” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As Groove Life discloses the structure of an elastic silicone band, there would be a reasonable expectation for the band of Groove Life to perform such function.
Regarding the limitation that the band is “used with a medical glove,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patently distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the band of Groove Life meets all the structural limitations of the claim and would therefore be capable of performing the function of being used with a medical glove.

    PNG
    media_image1.png
    890
    504
    media_image1.png
    Greyscale

To claim 2, Groove Life further discloses a band in which the outer surface has a least a portion being convex (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life; the entire outer surface is convex due to the round shape of the band).

To claim 3, Groove Life further discloses a band in which the band has a circumferential concave portion (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life).

To claim 5, Groove Life discloses a band (see photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life) used with a medical glove; said band consisting of a closed loop (see photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life) of an elastic material (page 4 of 13; silicone), and an outer surface and an inner surface (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life), which has a circumferential concave portion (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life).
Regarding the limitation that the band has “a closed loop having a diameter in its lax form smaller than the circumference of the forearm of the user and stretchable so as to permit the band to fit over the hand and forearm of the user,” Examiner respectfully notes that wearers’ wrists and hands are available in a wide variety of shapes and sizes and that Groove Life would at least be capable of performing such function on a doll’s wrists and hands.
Regarding the limitation that the band is “used with a medical glove,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patently distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the band of Groove Life meets all the structural limitations of the claim and would therefore be capable of performing the function of being used with a medical glove.

To claim 6, Groove Life further discloses a band in which at least a portion of the inner surface is roughened (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life; the inner surface can properly be considered to be “roughened” due to the circumferential concave portion embossed on the inner surface of the band; Examiner respectfully notes that the word rough is defined as “marked by inequalities, ridges, or projections on the surface;’ https://www.merriam-webster.com/dictionary/rough; Examiner further respectfully notes that the instant specification does not explicitly define “roughened” and because it recites merely that the “elastic band has a roughened OR abrasive inner surface,” that the term roughened does not require an interpretation where it means “abrasive” see Specification page 3, line 2 under “Summary of the Invention” section).

To claim 7, Groove Life further discloses a band in which the outer surface has at least a portion being convex (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life; the entire outer surface is convex due to the round shape of the band).

To claims 9 and 10, Groove Life further discloses a band in which there are three segments, two outer segments and a middle segment, them middle segment being concave, the outer segments being different widths (annotated photograph of 3D Whirl Copper Thin Ring depicted on page 3 of 13 of Groove Life; Examiner respectfully notes that the term “segment” is very broad).

Allowable Subject Matter
Examiner respectfully notes that although claim 4 and 8 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, claims 4 and 8 remain subject to the rejection under 35 USC 112(b) (see above).  Examiner further respectfully notes that substantive amendments to claims 4 and/or 8 and/or claims from which claims 4 and 8 depend, other than to address the rejection under 35 USC 112(b) (e.g. to broaden the scope of independent claims 1 and 5) may result in prior art-based rejection(s) of claims 4 and/or 8 under 35 USC 102 and 35 USC 103 in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732